      Case 2:18-cr-00422-SMB Document 521 Filed 04/12/19 Page 1 of 2



 1   PICCARRETA DAVIS KEENAN FIDEL PC
     2 East Congress Street, Suite 1000
 2
     Tucson, AZ 85701
 3   (520) 622-6900
     Michael L. Piccarreta
4    State Bar No. 003962
5    Email: mlp@pd-law.com
     Attorney for Defendant Andrew Padilla
6
                          IN THE UNITED STATES DISTRICT COURT
7
8                                FOR THE DISTRICT OF ARIZONA
9    United States of America,                         NO. CR-18-00422-06-PHX-SPL (BSB)
10
                          Plaintiff,                   NOTICE OF WAIVER OF PERSONAL
11   vs.                                               APPEARANCE AT STATUS
                                                       CONFERENCE
12
     6. Andrew Padilla,
13      (Counts 1-51)
14                        Defendant.
15
16          The defendant, Andrew Padilla, by and through his undersigned attorney, hereby
17
     provides notice that he waives his right to be personally present at the upcoming status
18
     conference, set for April 23, 2019, at 2:30 p.m. See Rule 43(b)(3), Federal Rules of Criminal
19
20   Procedure.

21          RESPECTFULLY SUBMITTED this 12th day of April, 2018.
22
23                                        PICCARRETA DAVIS KEENAN FIDEL PC
24                                        By:    /s/      Michael L. Piccarreta
25                                                        Michael L. Piccarreta
                                                          Attorney for Andrew Padilla
26
27
28
      Case 2:18-cr-00422-SMB Document 521 Filed 04/12/19 Page 2 of 2



 1                             CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 12th day of April, 2019, I electronically transmitted
 3   the foregoing to the Clerk of the Court via the CM/ECF system for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
4
5           Reginald Jones: Reginald.Jones@usdoj.gov
            Peter S. Kozinets: Peter.Kozinets@usdoj.gov
6           John Kucera: John.Kucera@usdoj.gov
            Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov
7
            Kevin Rapp: Kevin.Rapp@usdoj.gov
8           Andrew Stone: Andrew.Stone@usdoj.gov
            Thomas Bienert: tbienert@bmkattorneys.com
9           Paul Cambria: pcambira@lglaw.com
10          Robert Corn-Revere: bobcornrevere@dwt.com
            Bruce Feder: bfeder@federlaw.com
11          James Grant: jimgrant@dwt.com
            Michael D. Kimerer, mdk@kimerer.com
12
            Gary Lincenberg: glincenberg@birdmarella.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
